      Case 1:99-cv-02496-PLF Document 6436-1 Filed 07/09/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                    )  Civil Action No. 99-CV-2496 (PLF)
                                     )
                                     )
      v.                             )
                                     )
PHILIP MORRIS USA INC., et al.,      )
                                     )
      Defendants.                    )
                                     )
                                     )


                           [Proposed] ORDER #      -REMAND

        The Court hereby grants Manufactures’ Unopposed Motion to Modify Scheduling Order.

 It is hereby ORDERED that the following date set in Order #109-Remand (Dkt 6434; issued

 June 16, 2021) is RESET as follows:

  Description                         Previous Deadline         New Deadline
 Parties and national retailer groups
 file joint status report proposing   July 9, 2021              August 6, 2021
 procedures for using confidential
 materials at hearing. See Order #638
 [Dkt. No. 3603] and Order #997 [Dkt.
 No. 5593].



DATED:
                                                PAUL L. FRIEDMAN
                                                U.S. District Judge
